The plaintiff instituted an action against her husband, the defendant, for alimony without divorce. Issues were submitted to the jury and answered in favor of the plaintiff.
From judgment, awarding alimony and counsel fees, the defendant appealed.
The record presents an unfortunate marital disagreement and controversy culminating in a lawsuit. Both parties made out a good case. The charge of the trial judge is without reversible error. The evidence discloses an issue of fact only, and the jury, in the exercise of the function delegated to it by law, has found the facts against the defendant, and the judgment as rendered is
Affirmed.